COLLIER, C. J.
In Hanrick v. Andrews & Bros. 9 Porter’s Rep. 9, it was decided that where parties enter into a contract, without any stipulation for interest, but upon which, on default of payment, interest accrues, its rate must be ad-measured by the laws of the country where the contract was made ; unless the parties contracted in reference to another jurisdiction, in which case the lex loci solutionis will govern. A bill thus drawn in N. York, payable in Alabama, if not paid at maturity, will draw interest according to the law .of the latter, when sought to be enforced against the acceptor. His undertaking is absolute and direct to pay at the place where upon its face the bill is payable. In legal effect his acceptance is equivalent to the making a promissory note; and in such case the law of the place of payment ascertains the interest, if the law is silent in respect to it. See also Story on Bills, § 148, and citations in note.
Crawford v. The Branch Bank at Mobile, 6 Ala. R. 12, merely determines, that according to the rules of the law merchant, as well perhaps as a proper construction of our statute, the interest upon a dishonored bill, drawn in this State, on a person drawn in some other, when sued against the drawer, must be governed by the laws of Alabama in respect to interest. This decision is clearly correct, and depends upon reasoning which cannot be applied to the case at bar.
It must be intended, that the “ city of New York,” as expressed in the bill, is our great commercial emporium — a point at which quite half the revenue of the nation is collected from duties on imposts — a place recognized by almost *57numberless acts of Congress, both public and private. This, independently of the history (statistical and general) of the country, forces on us a knowledge of the geography of New York, and that it is extra territorium. The cases of Hargrove, Smith & Co. 1 Ala. Rep. 80, and Smith v. Robinson, at the last term, go as far to limit judicial intendment on this point as we feel inclined, yet we are now called on to go quite beyond them. This we cannot do, withput disregarding the influence both of reason and precedent.
In Hanrick v. The Farmers’ Bank of Chattahoochie, 8 Porter’s Rep. 539, we held, that the damages given by statute upon the dishonor of a bill of exchange were not recoverable of the acceptor of an inland bill. The same rule, upon a just construction of our statute, we think must hold, where a bill drawn here is payable in another State, if it does not appear that the laws of the latter give damages in such a,case.
Upon calculating the interest according to the law of this State, we discover that the judgment does not embrace the statute damages. If a judgment for both interest and damages, could be supported in the condition of the record, it would be no objection that the clerk omitted to state in the entry, the several amounts of each — if the recovery did not exceed the aggregate of both. The old, and strict rule upon this subject has long yielded to the progressive spirit of more enlarged and liberal views of justice.
For the error of the circuit court in rendering judgment by default, for interest, and in the absence of evidence showing what the law of New York is upon the subject, the judgment is reversed and the cause remanded,